Exhibit 10.52

 

LOGO [g47563img002.jpg]  

Richard Lappin

1700 East Putnam Avenue

Old Greenwich, CT 06870

 

December 13, 2004

 

Mr. Thomas O’Malley

Premcor Inc.

1700 East Putnam Avenue

Old Greenwich, CT 06870

 

Re: Option Administration after Termination

 

Dear Tom:

 

The stock option awards that the company has granted under the Premcor 2002
Equity Incentive Plan, the Premcor Inc. 2002 Special Stock Incentive Plan and
the Premcor 1999 Stock Incentive Plan (f/k/a Clark Refining Holding Inc. 1999
Stock Incentive Plan), subject to certain conditions, currently require a
recipient to exercise vested options within 90 days after termination of
employment or service, with failure to do so resulting in forfeiture.

 

The Board of Directors has approved an amendment to the stock option awards. The
amendment to the stock option awards provides that any outstanding nonqualified
stock option granted pursuant to a Plan referenced above, to the extent vested,
at the time of termination of employment or service with the Company (for any
reason other than by the Company for Cause, as defined by the Plan), including
any such stock option that vest because of a change in control that is
concurrent with a termination, shall remain exercisable in accordance with its
terms until the expiration date of such stock option. A Certificate of Secretary
with the resolutions applicable to your stock option awards is attached for your
reference.

 

This memorandum constitutes notification of the amendment to your awards. All
other terms and conditions of the Plan and the Award under which the option was
granted continue to apply. As before, any unvested options expire upon
termination of employment or service. Also, this change does not apply to
incentive stock options. Finally, future options that are granted are subject to
the conditions established by the Board and the Award Agreement.

 

Please feel free to contact Jim Voss at (203) 698-7500, if you have any
questions.

 

Sincerely,

 

/s/    Richard Lappin      

Richard Lappin

Chairperson of the Compensation Committee

of the Board of Directors



--------------------------------------------------------------------------------

PREMCOR INC.

CERTIFICATE OF SECRETARY

 

I, Michael D. Gayda, Secretary of Premcor Inc., a corporation duly organized,
existing and in good standing under the laws of the State of Delaware (the
“Corporation”), do hereby certify that:

 

1. The following resolutions were unanimously adopted at a meeting of the Board
of Directors of the Corporation duly called and held on October 26, 2004 at
which a quorum was present and acting throughout:

 

Premcor Inc. 2002 Special Stock Incentive Plan

 

WHEREAS, the Company previously established the Premcor Inc. 2002 Special Stock
Incentive Plan (the “Plan”) and has granted stock options to Thomas D. O’Malley
pursuant to the Plan; and

 

WHEREAS, Section 11 of the Plan provides the Board with the authority to amend
Stock Options granted under the Plan and any Stock Option Award Certificates
relating thereto;

 

NOW, THEREFORE, BE IT RESOLVED, that the Board hereby determines and provides
that any outstanding nonqualified Stock Option granted to the Executive pursuant
to the Plan prior to the date hereof, to the extent vested at the time of the
termination of the Executive’s employment with the Company (for any reason other
than by the Company for Cause), including any such Stock Option that vest
because of a change in control that is concurrent with a termination, shall
remain exercisable in accordance with its terms until the expiration date of
such Stock Option; and

 

FURTHER RESOLVED, that the proper officers of the Company be, and each of them
hereby is, authorized in the name and on behalf of the Company to do and
perform, or cause to be done and performed, all such acts, deeds and things to
make, execute and deliver, or cause to be made, executed and delivered, all such
agreements, undertakings, documents, instruments or certificates in the name and
on behalf of the Company or otherwise as such officer may deem necessary or
appropriate to effectuate or carry out fully the purpose and intent of the
foregoing resolutions and the transactions contemplated thereby and such
officer’s execution and delivery of any agreement or instrument with respect
thereto shall be conclusive evidence of his or her approval thereof.

 

2. The above resolutions have not been rescinded or modified and remain in full
force and effect as of the date hereof.

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand and affixed the
seal of the Corporation at Old Greenwich, CT this 13th day of December, 2004.

 

/S/    MICHAEL D. GAYDA

Michael D. Gayda

Secretary